Record. Hudson vs. Corsey and King. Summons case on a note for $44 30, costs. 56. Judgment entered for. plaintiff for the above debt and cost. December 11th, 1823.
It was excepted:
That it did not appear that any summons was ever issued, or served or returned, or that the defendants below had any notice of the case.
To which the length of time was replied, and that the summons was lost.
The Court dismissed the certiorari, on the ground that it was barred by the lapse of time; thereby deciding that there is a limitation to the suing out writs of certiorari, and that such limitation is five years. A certiorari is a writ of error, and the constitution Art. 6, sec. 20, provides that no writ of error shall be brought upon any judgment but within five years after the rendering the same; unless the person entitled to such writ shall be an infant, c.
                                                   Certiorari dismissed.